Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 2-9 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 3 regarding a cylinder head having a fin including a protrusion projecting from an inner wall of the exhaust port and extending in a flow direction of the exhaust gas passing through the exhaust port, and a projection projecting from the inner wall of the exhaust port and extending in a direction intersecting the fin, wherein an upstream end of the fin is a tip and the projection is located upstream of the tip, in combination with the remaining limitations set forth in Claim 3, are not disclosed nor taught by the prior art.
Furthermore, the limitations set forth in independent Claim 4 regarding a cylinder head including a first fin and a second fin having a protrusion projecting from the inner wall of the exhaust port and extending in the flow direction of the exhaust gas passing through the exhaust port, wherein the second fin is arranged next to the first fin in a circumferential direction of the exhaust port, and wherein the projection is arranged in a 
The limitations set forth in independent Claim 6 regarding a cylinder head having an upstream projection and a downstream projection projecting from the inner wall of the exhaust port and extending in the direction intersecting the fin, wherein the downstream projection is arranged downstream of the upstream projection, in combination with the remaining limitations set forth in Claim 6, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Yamaguchi (U.S. Patent No. 5,816,210) discloses a cylinder head (1) having an exhaust port (2) through which exhaust gas discharged out of a combustion chamber (C) of an internal combustion engine passes (see Abstract), a fin (3) including a protrusion projecting from an inner wall of the exhaust port (2) and extending in a flow direction of the exhaust gas passing through the exhaust port (see e.g., Figures 3-5), and a projection (7) projecting from the inner wall of the exhaust port (2) and extending in a direction intersecting the fin (see Figure 2).
However, neither Yamaguchi nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the recitations provided in the independent claims as noted herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.